DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This application is a Continuation of Application No. 15/517594. 
3.	Claims 1-22 are pending in the application.
Information Disclosure Statement
4.	The information disclosure statement (IDS) filed on 7/28/2020 has been considered.
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	As best understood by the examiner, claims 1, 3, 4, 12 and 15-22 are rejected under 35 U.S.C. 103 as being unpatentable over Asbeck (US 3765368 A), in view of Howell et al. (US 2005/0283288 A1).  Asbeck discloses an amphibian (amphibious vehicle) operable on land and in/on water, comprising: a planing hull (see claim 1); at least one retractable wheel [39], the at least one retractable wheel being retractable from a protracted land engaging position when the amphibian is operated on land to a retracted position when the amphibian is operated in/on water; at least one prime mover (engine) [18] for providing power to drive, directly or indirectly, the amphibian on land and/or in/on water; at least one steerable wheel which is, at least when the amphibian is operated on land, connected directly or indirectly to a steering control device operable by a driver to steer the amphibian. The steering control device includes one of handlebars, a steering wheel, and steering levers.  Marine propulsion device is inboard-outboard drive [20].  Steerable front wheels are driven by a conventional automobile differential 
7.	As best understood by the examiner, claims 1, 9, 10 and 12-22 are rejected under 35 U.S.C. 103 as being unpatentable over Longdill et al. (US 2012/0108118 A1), in view of Howell et al. (US 2005/0283288 A1).  Longdill et al. discloses an amphibian (amphibious vehicle) [10] operable on land and in/on water, comprising: a planing hull (see claim 116); at least one retractable wheel [50], the at least one retractable wheel being retractable from a protracted land engaging position when the amphibian is operated on land to a retracted position when the amphibian is operated in/on water; at least one prime mover (engine) [60] for providing power to drive, directly or indirectly, the amphibian on land and/or in/on water; at least one steerable wheel which is, at least when the amphibian is operated on land, connected directly or indirectly to a steering control device operable by a driver to steer the amphibian, wherein the steering control device includes one of handlebars, a steering wheel, and steering levers.  Marine .  Footwell areas without transmission tunnels or foot pedals are shown in the figures.  Longdill et al. does not disclose the steering control device movability as claimed.  However, However, Howell et al. does in controller [60] which may be laterally re-positionable between a left-hand drive position [B] and a right-hand drive position [C] advantageously providing versatility for vehicles produce in alternate drive-side markets (see para. [0020]). Therefore, providing such a feature would enhance versatility in alternative driver-side markets as would have been recognized by one of ordinary skill in the art.  In addition, providing a position in between the left and right position along a centerline would further increase versatility for control of the vehicle as well as increase balance for the vehicle as would have been recognized by one of ordinary skill in the art.  With such a feature, top protrusions of track [70] provide the upper and lower guide rails which support the bottom portion of the controller [60] which can be considered a bearing housing.  The rejection combines known features to achieve expected results; no unknown features or unexpected results are achieved for the claimed subject matter.
8.	Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Asbeck (US 3765368 A), in view of Howell et al. (US 2005/0283288 A1), and further in view of Gehlen (US 3269349 A).  Asbeck in view of Howell et al. discloses all claimed features as indicated previously, except the vehicle being a UTV, and the positive buoyancy system claimed.  Gehlen discloses an amphibious vehicle with a positive buoyancy system (laterally mounted inflatable elastic auxiliary floats) and providing such floats with Asbeck would improve positive stability as would be recognized by one skilled in the art.  Gehlen also teaches that independently of the particular use of the vehicle, it has basic utility.  As such, Gehlen implies that basic utility is implicit in a vehicle independent of its particular use.  Therefore, the Asbeck vehicle also has basic utility and can be considered a UTV or utility task vehicle inasmuch as the vehicle has basic utility as .
9.	Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Asbeck (US 3765368 A), in view of Howell et al. (US 2005/0283288 A1), and further in view of Gaither (US 2008/0227344 A1).  Asbeck in view of Howell et al. discloses all claimed features as indicated previously, except the claimed roll over protection or roll bar.  Gaither discloses such a roll bar [40] for an amphibious vehicle and providing such a feature would improve roll over protection as would be recognized by one skilled in the art.  Providing a plurality of such roll bars would constitute a roll cage and further improve roll over protection for the vehicle and would create an integral part of the entire structure of the vehicle as would be expected.  The rejection combines known features to achieve expected results; no unknown features or unexpected results are achieved for the claimed subject matter.
10.	Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Asbeck (US 3765368 A), in view of Howell et al. (US 2005/0283288 A1), and further in view of Bennett et al. (US 2014/0288763 A1).  Asbeck in view of Howell et al. discloses all claimed features as indicated previously, except the claimed roll over protection, roll bar or roll cage as claimed.  Bennett et al. discloses such features in a roll cage for an amphibious vehicle and providing such a feature would improve roll over protection as would be recognized by one skilled in the art.  The rejection combines known features to achieve expected results; no unknown features or unexpected results are achieved for the claimed subject matter.
11.	Claims 7, 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Asbeck (US 3765368 A), in view of Howell et al. (US 2005/0283288 A1), and further in view of Gonzalez (US 2014/0130658 A1).  Asbeck in view of Howell et al. discloses all claimed features as .
12.	Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Longdill et al. (US 2012/0108118 A1), in view of Howell et al. (US 2005/0283288 A1), and further in view of Gehlen (US 3269349 A).  Longdill et al. in view of Howell et al. discloses all claimed features as indicated previously, except the vehicle being a UTV, and the positive buoyancy system claimed.  Gehlen discloses an amphibious vehicle with a positive buoyancy system (laterally mounted inflatable elastic auxiliary floats) and providing such floats with Longdill et al. would improve positive stability as would be recognized by one skilled in the art.  Gehlen also teaches that independently of the particular use of the vehicle, it has basic utility.  As such, Gehlen implies that basic utility is implicit in a vehicle independent of its particular use.  Therefore, the Longdill et al. vehicle also has basic utility and can be considered a UTV or utility task vehicle inasmuch as the vehicle has basic utility as would be recognized by one skilled in the art.  The combined vehicle would therefore also be recognized as having UTV or utility task vehicle capability for having at least basic utility as an amphibious vehicle with positive buoyancy.  The rejection combines known features to achieve expected results; no unknown features or unexpected results are achieved for the claimed subject matter.
13.	Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Longdill et al. (US 2012/0108118 A1), in view of Howell et al. (US 2005/0283288 A1), and further in view of Gaither (US 2008/0227344 A1).  Longdill et al. in view of Howell et al. discloses all claimed features as indicated previously, except the claimed roll over protection or roll bar.  Gaither .  
14.	Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Longdill et al. (US 2012/0108118 A1), in view of Howell et al. (US 2005/0283288 A1), and further in view of Bennett et al. (US 2014/0288763 A1).  Longdill et al. in view of Howell et al. discloses all claimed features as indicated above, except the claimed roll over protection, roll bar or roll cage as claimed.  Bennett et al. discloses such features in a roll cage for an amphibious vehicle and providing such a feature would improve roll over protection as would be recognized by one skilled in the art.  The rejection combines known features to achieve expected results; no unknown features or unexpected results are achieved for the claimed subject matter.
15.	Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Longdill et al. (US 2012/0108118 A1), in view of Howell et al. (US 2005/0283288 A1), and further in view of in view of Gonzalez (US 2014/0130658 A1).  Longdill et al. in view of Howell et al. discloses all claimed features as indicated previously, except the cargo area and cargo area arrangement as claimed.  Gonzalez discloses use of a rearward positioned cargo bed. Providing such feature would add cargo carrying capacity on the aft portion of the vehicle as would be recognized by one skilled in the art.  The rejection combines known features to achieve expected results; no unknown features or unexpected results are achieved for the claimed subject matter.
Double Patenting
16.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).  The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
17.	Claims 1-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 14, 16-18, 21-23, 27, 31, 35, 37, 46, 47, 49 and 54-56 of copending/parent Application No. 15/517594.  Although the claims at issue are not identical, 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
18.	The prior art cited and not relied upon is considered pertinent to applicant’s disclosure.
The prior art references all disclose amphibious vehicles with retractable wheels.
19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL V VENNE whose telephone number is (571)272-7947.  The examiner can normally be reached between M-F, 7am-3:30pm Flex.
20.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
21.	If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (USA OR CANADA) or 571-272-1000.

/Daniel V Venne/
Senior Examiner, Art Unit 3617
11/09/2021